NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-55405
Shetty,
                                                D.C. No. 2:16-cv-09362-SJO-FFM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

LSF9 MASTER PARTICIPATION TRUST,
a Delaware Statutory Trust; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the district

court’s judgment dismissing his diversity action alleging pre-foreclosure claims

related to a non-party borrower’s refinance loans. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s dismissal on the basis of res

judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Shetty’s action as barred by the

doctrine of res judicata because Shetty’s claims were raised, or could have been

raised, in prior actions between the parties or their privies, and those prior actions

resulted in final judgments on the merits. See id. (setting forth elements of res

judicata under federal law and noting that the doctrine of res judicata bars

subsequent litigation both of claims that were raised and those that could have been

raised in a prior action); see also Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l

Planning Agency, 322 F.3d 1064, 1081 (9th Cir. 2003) (“Even when the parties are

not identical, privity may exist if there is substantial identity between parties, that

is, when there is sufficient commonality of interest.” (citation and internal

quotation marks omitted)).

      Contrary to Shetty’s contentions, the district court did not err by deciding

defendants’ motion to dismiss without converting it into a motion for summary

judgment. See Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1016 n.9 (9th

Cir. 2012) (“[A] court may take judicial notice of matters of public record without

converting a motion to dismiss into a motion for summary judgment . . . .” (citation

and internal quotation marks omitted)).

      We reject as without merit Shetty’s contention that the district court lacked


                                           2                                     17-55405
jurisdiction to render judgment in favor of appellee U.S. Bank Trust N.A.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  17-55405